DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/15/2022 to claims 1, 6, 16, 18, and 19 have been entered. Claims 4, 5, and 21 are canceled. Claims 1-3 and 6-20 remain pending, of which claims 1-3 are being considered on their merits. Claims 6-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 as instantly amended to require crosslinking of the claimed decellularized ovarian tissue hydrogel composition with genipin is free of the prior art. 
Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). Also see M.P.E.P. § 2143.01. In this case, the teachings of Badylak (of record) are considered the closest prior art and internally conflict because 1) Badylak expressly teaches a non-crosslinked and decellularized ovarian tissue hydrogel composition (Col. 3, lines 23-45), but then also teaches that 2) crosslinking the decellularized tissue hydrogel composition for sterilization (Col. 10, lines 14-32). However, Badylak also cautions that crosslinking through the protein present in the tissue hydrogel composition substantially alters the material such that it is slowly resorbed or not resorbed at all and incites a different type of host remodeling which more closely resembles scar tissue formation or encapsulation rather than constructive remodeling and so favors chemical disinfection with a composition comprising peracetic acid and ethanol (Col. 10, lines 14-32). 
As a whole, Badylak appears to discourage crosslinking of proteins as this would then render the Badylak’s composition unsatisfactory for its intended purpose as crosslinking the decellularized tissue composition of Badylak would then favor scar tissue formation over constructive tissue remodeling when administered to subjects, and genipin is plainly understood as a protein crosslinking agent as it reacts with primary amines as taught by Ramos-de-la-Pena et al. (Phytochem Rev (epub Oct. 2014), 15, 37-49; Reference U) (see subheading “Reaction mechanism of genipin” on p39-40 of Ramos-de-la-Pena). Therefore, the claimed composition is non-obvious, see M.P.E.P. § 2143.01(V) and M.P.E.P. § 2145(X)(D).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I-VIII, as set forth in the Office action mailed on 10/18/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2018 is withdrawn and claims 6-20 are no longer withdrawn from consideration because the claims require all the limitations of the composition of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-3 and 6-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653